Citation Nr: 1733197	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral ear disability (to include ear infections), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before a Veterans Law Judge at a May 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims file. In a January 2015 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C.A. § 7101(c) (West 2014), the Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on her claim.  The Veteran responded in February 2016 that he did not wish to appear at another Board hearing.  Therefore, the May 2016 Board found that VA fulfilled its duty in providing the Veteran an opportunity for another hearing.

In June 2014, December 2014, and May 2016, the Board remanded these matters for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Initially, the Board notes that the Veteran receives ongoing treatment at VA medical centers.  However, the most recent VA treatment records associated with the claims file are dated November 2015.  Pursuant to the May 2016 Board remand, the AOJ was specifically required to obtain and associate outstanding VA records from March 2015 to present; however, there is no evidence that treatment records since November 2015 have been requested or associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, an additional remand is warranted to obtain all pertinent VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
The Board further notes that the Veteran was afforded a VA examination in March 2015 to determine the etiology of his chronic ear disabilities.  In the May 2016 remand, the Board determined that the March 2015 VA examiner did not specifically address whether the Veteran's current bilateral ear disability is directly related to service and his reported ear problems in-service, and did not reflect consideration of the Veteran's reports of a continuity of ear symptomatology in the years since service.  Although the VA examiner determined that the Veteran's chronic ear disability was not related to his service-connected Reiter's syndrome or any other arthritis, the examiner failed to determine whether the Veteran's current ear disability was aggravated by the Veteran's service connected disability.  Moreover, the VA examiner did not provide any specific explanation or reasoning for his conclusions.  

The May 2016 Board remand directed the March 2015 VA examiner or another VA medical professional with appropriate expertise to provide an addendum opinion answering (1) whether it is at least as likely as not (50 percent probability or more) that the current ear disability had its clinical onset in service, is related to the Veteran's reported ear problems in service, or is otherwise the result of a disease or injury in-service and (2) whether it is at least as likely as not (50 percent probability or more) that the current ear disability was either (i) caused by or (ii) aggravated by the Veteran's service-connected Reiter's syndrome.  The Board further directed the VA examiner that he must specifically acknowledge and consider the Veteran's reports of continuity of ear symptomatology in the years since his service.  Specifically, the Veteran asserts that he has had ear infections since the 1970s.  Further, the VA examiner was to comment on all ear disabilities diagnosed since November 2008 (including, but not limited to, otitis media/externa and left tympanic membrane perforation).  

Another VA medical professional provided four separate addendum opinions in October 2016, February 2017, and March 2017.  The VA addendum opinions concluded that the Veteran's chronic otitis media perforated tympanic membrane was less likely than not incurred in or caused by the claimed in-service injury, event or illness; his chronic ear infections is less likely than not proximately due to or the result of the Veteran's service connected condition; the Veteran's Reiter's syndrome has not permanently aggravated his chronic otitis media/externa or placement of a PE tube; the Veteran's bilateral hearing loss and tinnitus did not cause or aggravate his ear infections; and the Veteran's polychondritis did not permanently aggravate his ear condition beyond its natural progression.  

In this case, the VA examiner appeared to have relied on the absence of service records documenting a specific injury or disease to his ears to conclude that the Veteran's ear disabilities were not incurred in service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (stating that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence"); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (stating that the absence of corroboration is not generally a basis for discounting lay testimony).  The examiner failed to engage with the Veteran's contentions concerning the originations of his disabilities.  A full discussion of the Veteran's lay evidence and beliefs concerning his disability is part and parcel of an adequate examination, as lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Buchanan v. Nicholson, 451 F.3rd, 1331, 1336 (holding that lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence).  In fact, in the four separate addendum opinions required by this VA examiner, the VA examiner neglected to acknowledge any of the Veteran's contentions as he was specifically directed to in the May 2016 Board remand.  

Moreover, the February 2017 VA addendum opinion addressed the issue of aggravation of his current ear condition by his service-connected polychondritis.  This February 2017 addendum is insufficient because it only addresses whether the Veteran's current bilateral ear disability is aggravated by his service-connected polychondritis, it does not address whether it is caused by and does not reflect consideration of his reports of symptomatology, to include the Veteran's description of inflammation, "dry scaling" and "cracking" that results in "weeping" eventually leading to ear infections and medical treatment.  Also, it is not accompanied by any adequate rationale.  Hence, a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).

Further, the VA examiner failed to specifically address all of the Veteran's ear disabilities diagnosed since November 2008, as requested by the Board.  As a result, the October 2016, two separate February 2017, and March 2017 VA addendum opinions are incomplete.  Accordingly, as the Veteran has not yet been provided a VA examination that adequately addresses the issue presented, to include fully explained rationale, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated from November 2015 to the present.  

2.  Schedule the Veteran for a VA examination by an examiner who has not previously examined him to determine the etiology of each diagnosed ear disability (including, but not limited to, otitis media/externa and left tympanic membrane perforation).  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.    

Following review of the entire claims file, the examiner must provide an opinion on the following:

(a) Is it as least as likely as not (50 percent probability or greater) that the Veteran's ear disabilities (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service?

(b) Is it as least as likely as not (50 percent probability or greater) that the Veteran's ear disabilities are caused by the Veteran's service-connected polychondritis?

(c) Is it as least as likely as not (50 percent probability or greater) that the Veteran's ear disabilities are aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected polychondritis? 

(d) Is it as least as likely as not (50 percent probability or greater) that the Veteran's ear disabilities are caused by the Veteran's service-connected Reiter's syndrome?

(e) Is it as least as likely as not (50 percent probability or greater) that the Veteran's ear disabilities are aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected Reiter's syndrome?

The examiner must provide a complete rationale on which his/her opinion is based.  In providing the opinions, the examiner must consider the Veteran's statements regarding onset, symptoms, and history

3.  Ensure that the examination report is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

